     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )      CRIMINAL ACTION NO.
       v.                       )         1:02cr110-MHT
                                )              (WO)
NEAUTHOR ROBINSON               )

                               ORDER

      In accordance with the habeas opinion and judgment

in    Robinson   v.   United   States, 1:16cv515   (M.D.     Ala.

Sept. 30, 2019), copies of which have been filed in

this criminal case as docket numbers 115 and 116, it is

ORDERED as follows:

      (1) The judgment of conviction (doc. no. 104) in

this criminal case is vacated.

      (2) The clerk of the court is to make arrangements

for the appointment of counsel for defendant Neauthor

Robinson.

      (3) Re-sentencing is set for October 16, 2019, at

10:00 a.m., in the Frank M. Johnson Jr. United States

Courthouse Complex, Courtroom 2FMJ, One Church Street,

Montgomery, Alabama.
    (4) By October 8, 2019, the parties are to file re-

sentencing briefs.   By October 11, 2019, each party is

to file a response to the other's brief.

    DONE, this the 30th day of September, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
